Citation Nr: 1201135	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected hepatitis C, evaluated as 20 percent disabling prior to September 3, 2004 and 40 percent disabling thereafter.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability, to include entitlement .

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the lower right extremity.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from May 1978 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in September 2003 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at an RO formal hearing conducted in May 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issues of entitlement to increased ratings for the Veteran's service-connected lower back disability and radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 3, 2004, the evidence of record fails to reflect a finding of hepatomegaly or incapacitating episodes having a total duration of at least 4 weeks.

2.  As of September 3, 2004, the evidence of record fails to reflect that the Veteran has experienced either "substantial weight loss," any indication of malnutrition, or an "incapacitating episode" as the result of his hepatitis C.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent prior to September 3, 2004, and 40 percent thereafter, for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were addressed by a letter issued in June 2003, which explained that the Veteran must show that his service-connected disability had increased in severity to warrant the assignment of an increased rating.  Further notice was provided in conjunction with the September 2003 rating decision, as well as the October 2004 statement of the case, after which the Veteran's claim was subsequently readjudicated, as reflected by supplemental statements of the case issued in August 2006 and November 2008.  Thus, any potential prejudice resulting from any defect in the manner of earlier notice is overcome.  As well, there has been no allegation raised of prejudice resulting from the content and timeliness of the notice provided. 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA and private treatment is of record, and he has not requested that any other records be obtained.  The Veteran also testified at an RO formal hearing in May 2007, and as the record reflected contradictory responses regarding his desire to participate in a Board hearing, the Board requested that the Veteran clarify whether he did indeed wish to participate in a Board hearing.  However, the Veteran failed to respond to the Board's hearing clarification request.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)). 

The Veteran was also provided with several relevant VA examinations during the current rating period with regard to his hepatitis C increased rating claim, and neither the Veteran nor his representative have alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations, in their aggregate, are adequate in order to evaluate the hepatitis C, as they address the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for hepatitis C, evaluated as 20 percent disabling prior to September 2004, and 40 percent disabling thereafter.  Diagnostic Code 7354 for hepatitis C allows for a 40 percent rating when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly (an enlarged liver), or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is assigned when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

Note (2) to 38 C.F.R § 4.114 states that for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Furthermore, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

The Veteran was afforded a VA examination in July 2003 to assess the severity of his service-connected hepatitis C.  During the examination, the Veteran reported experiencing excessive fatigue, constant mid- to lower-abdominal discomfort, weakness, depression, and anxiety, and nocturnal fever and nausea, but he denied experiencing vomiting, hematemesis, or melena.  The Veteran also reported a 20 pound weight loss in the past seven months due to his interferon treatment for hepatitis C, but he denied experiencing steatorrhea or malabsorption.  On physical examination, the examiner noted no evidence of malnutrition and stated that the Veteran's liver appeared normal, without superficial abdominal veins.  The examiner assessed the Veteran's muscle strength as adequate and found no evidence of wasting or any other signs of liver diseases.  The examiner diagnosed the Veteran with chronic hepatitis C, under Rebetron (interferon) therapy.

A September 2004 VA treatment record reflects the Veteran's report of experiencing one episode of vomiting his gastric contents and associated nausea.  The treating physician reviewed the results of the Veteran's recent abdominal sonogram, which revealed a borderline enlarged liver (hepatomegaly).  On physical examination, the Veteran reported pain on palpation over the right upper quadrant, had a distended abdomen, and a positive Murphy sign.  The physician noted an assessment of asymptomatic right upper quadrant abdominal pain, rule out hepatomegaly, and stated that the Veteran's nausea and vomiting was a suspected side effect of his medication Fentanyl (a pain medication).  An October 2004 VA treatment record reflects that the Veteran's liver function tests were currently within normal limits.  

A February 2005 VA examination report reflects the Veteran's report of experiencing right upper quadrant discomfort, malaise, and weakness, and an unquantified amount of weight loss.  However, the examiner noted that the Veteran did not have any history of experiencing incapacitating episodes associated with his hepatitis C.  On physical examination, the examiner characterized the Veteran as well-developed and well-nourished, noting no evidence of malnutrition.  The Veteran's right upper quadrant was mildly tender, and the examiner noted that the Veteran's liver was very palpable.   The Veteran had no evidence of portal hypertension, superficial abdominal veins, splenomegaly, or stigma of liver disease.  The examiner diagnosed the Veteran with hepatitis C, treated.

During his May 2007 RO formal hearing, the Veteran testified that the interferon treatment he underwent to treat his hepatitis C was very unpleasant, that he was told that this disease would eventually cause his death, that he feared that his wife would contract hepatitis C from him, and that he experienced depression and anxiety as a result of his hepatitis C.  (The Board notes that the Veteran is currently service-connected for a mood disorder resulting from his hepatitis C.)

In May 2008, the Veteran was afforded another VA examination to assess the severity of his service-connected hepatitis C.  The examiner noted that the Veteran's hepatitis C had been in remission since his interferon treatment in 2002, with subsequent liver function tests revealing normal results.  (The Veteran's VA treatment of record includes normal liver function tests from December 2006 and April 2007.)  On physical examination, the examiner recorded the Veteran's body weight as 165 pounds, which was noted to be a 10 percent gain compared to his baseline weight.  The examiner found no evidence of malnutrition, portal hypertension, or other signs of liver disease, and stated that the Veteran's abdominal examination was normal.  Liver function tests performed in conjunction with the examination revealed normal results, but an abdominal sonogram was interpreted to reveal mild hepatomegaly without focal lesions.  The examiner diagnosed the Veteran with chronic hepatitis C in remission and opined that the Veteran's hepatitis C would have no significant effects on the Veteran's profession as a full-time office worker at the Veterans' Home.

Neither the Veteran nor his representative have alleged that the Veteran's hepatitis C has increased in severity since it was last assessed for VA purposes.

After reviewing the evidence of record, the Board concludes that the Veteran's disability picture is adequately contemplated by his currently-assigned ratings.

Turning first to the rating period prior to September 2004, for which the Veteran is in receipt of a 20 percent evaluation, the Board does not find that the record reflects a basis for awarding the next higher evaluation of 40 percent.  In that regard, the evidence from this rating period fails to reflect a finding of hepatomegaly or incapacitating episodes.  Rather, the 2003 VA examiner stated that the Veteran's liver appeared normal, without superficial abdominal veins.  As such, a rating in excess of 20 percent is not warranted.

Turning next to the rating period commencing in September 2004, effective the date of the Veteran's VA treatment at which time a finding of hepatomegaly was made, the evidence of record fails to reflect either that the Veteran experienced a "substantial weight loss" during this rating period, as defined by Note (2) to 38 C.F.R § 4.14.  Moreover, the evidence fails to reflect that the Veteran experienced an "incapacitating episode," as also defined by Note (2).  Rather, the Veteran reported only an unquantified weight loss during his 2005 VA examination, and when the Veteran's weight was recorded during his 2008 VA examination, the examiner noted that the Veteran had an approximate 10 percent increase in his body weight.  Moreover, the 2005 and 2008 VA examination reports reflect that the examiners found no evidence of malnutrition.  Furthermore, the Veteran denied experiencing any incapacitating episodes related to his hepatitis C during examinations conducted during this rating period, and the Veteran's VA treatment for an episode of vomiting in September 2004 was attributed as a side effect of his pain medication.  As such, the evidence of record fails to reflect that the Veteran has met the rating criteria for the next higher evaluation of 60 percent.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's assertions that he experiences constant fatigue as the result of his hepatitis C and that he has undergone unpleasant medical treatment for this condition.  The Board further acknowledges that the Veteran is competent to report his hepatitis C symptoms, and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, when viewing the evidence as a whole, including assessments that his hepatitis C was in remission, the Board concludes that the Veteran's currently-assigned disability evaluations adequately contemplate his reported symptomatology.  Moreover, to the extent the Veteran has reported experiencing psychiatric symptoms as the result of his service-connected hepatitis C, the Board notes that the Veteran has been granted service connection for a mood disorder resulting from his hepatitis C, and this issue is not the subject of the current appeal.

Based on the foregoing, the Board concludes that a basis for assigning a schedular rating in excess of those assigned for the Veteran's service-connected hepatitis C has not been presented.  Therefore, the Veteran's appeal is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's hepatitis C increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, and his recent claim seeking entitlement to a total disability due to individual unemployability (TDIU) based on his service-connected disabilities was denied by the September 2003 rating decision on appeal.  However, as the Veteran specifically declined to file a substantive appeal with regard to this issue (instead electing to appeal only the issues of increased ratings for his lumbar spine disability and hepatitis C), the Board does not have jurisdiction of this claim.  Moreover, to the extent a TDIU claim is implicitly raised as part of the Veteran's hepatitis C increased rating claim, see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board notes that the 2008 VA examination report seems to indicate that the Veteran is currently employed full-time (thereby rendering him ineligible for TDIU consideration), and the examiner opined that the Veteran's hepatitis C would cause no significant effects on his current employment.  As such, a TDIU is not warranted.

ORDER

A rating in excess of 20 percent prior to September 3, 2004, and in excess of 40 percent thereafter, for service-connected hepatitis C is denied.


REMAND

The Veteran is seeking an increased rating for his service-connected lumbar spine disability, and he was most recently afforded a VA examination to assess the severity of this condition in May 2008.  However, after the Veteran's case was certified to the Board for appellate review, the Veteran submitted medical treatment records reflecting that he had a VA hospitalization in late August to early September of 2009, during which he underwent a lumbar laminectomy and discectomy.  A September 2009 letter from the Veteran's treating VA physician indicates that the Veteran should convalesce until November 2009, at which time he would be reevaluated.  

The Board notes that the Veteran did not submit a waiver of initial RO review when submitting this new evidence, and as the evidence is relevant to the instant increased rating claim, the claim should be remanded for review of this evidence as a procedural matter.  Furthermore, given that the Veteran's recently submitted evidence reflects that the Veteran has undergone surgery for his service-connected lumbar disability since it was last evaluated for VA purposes, the Board finds that the Veteran should be afforded another VA examination to assess the current severity of his service-connected lumbar spine disability.  In this regard, it is also noted that the Veteran's back disability includes right lower extremity radiculopathy, which has a separate 10 percent rating.  As the Veteran's September 2003 notice of disagreement that initiated this appeal clearly intended to include the rating assigned to his radiculopathy among the issues he intended to appeal, its evaluation should be included in the re-adjudication following the requested development set out below.  

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from November 2008 to the present.

2.  Schedule the Veteran for a VA orthopedic/neurological examination to determine the precise nature and current severity of his service- connected lower back disability The examination should include any diagnostic testing or evaluation deemed necessary, and identify all the consequences of the service connected disability (e.g. intervertebral disc syndrome as the case may be).  The claims file must be made available for review of the Veteran's pertinent medical history. 

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the lower back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the lower back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner should also comment upon the following:

(i) The extent of any objective neurological abnormality associated with the Veteran's service-connected lumbar spine disability, such as radiculopathy or sciatica affecting the lower extremities should be described.  (The examiner is advised that the Veteran is service-connected for related radiculopathy of the right lower extremity.)

(ii) The examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  (Note: an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(iii) Finally, the examiner should also discuss the extent to which the Veteran's service-connected lumbar spine disorder affects his ability to secure or maintain employment. 

3.  When the requested development has been completed, the RO should review all of the evidence of record, including all evidence associated with the Veteran's claims file since the issuance of the last supplemental statement of the case, and then readjudicate the Veteran's lumbar disability increased rating claim, to include consideration of any applicable provisions regarding hospitalization for a service-connected disability, as well as the extent to which his right radiculopathy is disabling.  

If the full benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


